Citation Nr: 1610870	
Decision Date: 03/17/16    Archive Date: 03/23/16

DOCKET NO.  13-24 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for bilateral hearing loss.

2.  Entitlement to an initial rating in excess of 30 percent for coronary artery bypass graft (CABG) with constant irregular sinus bradycardia, exclusive of the period where a total evaluation has been assigned from December 19, 2012, to February 28, 2013.

3.  Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected CABG with constant irregular sinus bradycardia prior to August 1, 2013.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from November 1957 to April 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In February 2016, the Veteran and his spouse testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A hearing transcript has been associated with the record.  At such time, he submitted additional evidence with a waiver of Agency of Original Jurisdiction (AOJ) consideration.  38 C.F.R. 
§ 20.1304(c) (2015).  Furthermore, section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154, amended 38 U.S.C. § 7105 by adding new paragraph (e), which provides that if new evidence is submitted with or after a Substantive Appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests AOJ consideration.  In the instant case, the Veteran's substantive appeal was received in August 2013 and AOJ consideration of this evidence has not been explicitly requested.  In turn, a waiver of this additional evidence is not necessary and the Board may properly consider all additional evidence submitted. 

The Board also notes that, at the time of his February 2016 Board hearing, the Veteran was represented by The American Legion; however, he subsequently appointed the North Carolina Division of Veterans Affairs as his representative.  The Board recognizes the change in representation. 

The Board notes that the issue of entitlement to a TDIU was not certified for appeal.  Furthermore, such was denied in an October 2014 rating decision; however, such rating decision noted that the Veteran's claims for higher initial ratings for his bilateral hearing loss and heart disability were on appeal and, as such, the AOJ could not consider such in connection with the TDIU claim.  The Veteran was advised that, once the appeal has been finalized, the issue of TDIU would be revisited.  However, when evidence of unemployability is submitted during the course of an appeal from an assigned rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).   In the present case, in his February 2016 hearing testimony, the Veteran alleged that his service-connected CABG with constant irregular sinus bradycardia has rendered him unemployable. Consequently, the issue of entitlement to a TDIU has been raised in connection with the current claim on appeal.  The Board also notes that it is awarding a 100 percent rating for this disability herein, effective August 1, 2013, the claim of entitlement to a TDIU based on the same disability as of such date is rendered moot.  Therefore, as the Board has jurisdiction over such issue as part and parcel of the Veteran's higher rating claim, it has been listed on the first page of this decision.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system, has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).   

The issue of entitlement to a TDIU prior to August 1, 2013 is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.



FINDINGS OF FACT

1.  At the Veteran's February 2016 Board hearing and confirmed in a statement submitted the same month, prior to the promulgation of a decision in the appeal, the Veteran withdrew the issue of entitlement to a higher initial rating for bilateral hearing loss.

2.  For the appeal period prior to August 1, 2013, exclusive of the period where a total evaluation has been assigned from December 19, 2012, to February 28, 2013, the Veteran's CABG with constant irregular sinus bradycardia manifested as metabolic equivalent (METs) greater than five but less than seven resulting in dyspnea and fatigue, with cardiac hypertrophy and cardiac dilatation, and a left ventricular ejection fraction (LVEF) of 55 to 65 percent, without congestive heart failure, LVEF of 30 to 50 percent, or a workload of greater than three METs but not greater than five METs resulting in dyspnea, fatigue, angina, dizziness, or syncope.

3.  For the appeal period beginning on August 1, 2013, the Veteran's CABG with constant irregular sinus bradycardia resulted in chronic congestive heart failure, without supraventricular tachycardia, ventricular arrhythmia, or atrioventricular block.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal regarding the issue of entitlement to a higher initial rating for bilateral hearing loss have been met.  38 U.S.C.A.                 § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015). 

2.  For the appeal period prior to August 1, 2013, exclusive of the period where a total evaluation has been assigned from December 19, 2012, to February 28, 2013, the criteria for an initial rating in excess of 30 percent for CABG with constant irregular sinus bradycardia have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.27, 4.104, Diagnostic Codes 7018-7017 (2015).

3.  For the appeal period beginning on August 1, 2013, the criteria for an initial rating of 100 percent for CABG with constant irregular sinus bradycardia have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.27, 4.104, Diagnostic Codes 7018-7017 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R.               § 20.204. 

At the Veteran's February 2016 Board hearing and confirmed in a statement submitted the same month, prior to the promulgation of a decision in the appeal, the Veteran withdrew the issue of entitlement to a higher initial rating for bilateral hearing loss.  Hence, there remain no allegations of error of fact or law for appellate consideration with regard to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal of this issue and it must be dismissed.

II.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).   Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

With respect to the propriety of the assigned rating for the service-connected CABG with constant irregular sinus bradycardia, the Veteran has appealed from the original grant of benefits.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).   In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess/Hartman, supra.  In this case, the Veteran's claim for service connection was granted and an initial rating was assigned in the May 2012 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a) notice is required as the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Relevant to the duty to assist, the Veteran's service treatment records, post-service VA and private treatment records, and VA examination reports have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.

The Veteran has been afforded a VA examination and submitted several Disability Benefits Questionnaire (DBQ) reports completed by his private providers in conjunction with the claim decided herein.  Such includes a March 2012 VA examination and DBQ reports completed by his private providers in August 2013, June 2014, and July 2015 to determine the severity of his CABG with constant irregular sinus bradycardia.  Neither the Veteran nor his representative have alleged that this March 2012 VA examination is inadequate for rating purposes.  Moreover, the Board finds that the examination is adequate in order to evaluate the Veteran's service-connected CABG with constant irregular sinus bradycardia as it includes interviews with the Veteran, a review of the record, and a full examination, addressing the relevant rating criteria.  Moreover, while the Veteran and his representative has alleged that his CABG with constant irregular sinus bradycardia has worsened in severity since the last VA examination, they have also submitted three new DBQ reports completed by his treatment provider establishing the current severity of his claimed condition.  Therefore, the Board finds that the examination of record are adequate to adjudicate the Veteran's claim for higher rating and no further examination is necessary.

Additionally, in February 2016, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the February 2016 hearing, the undersigned Veterans Law Judge enumerated the issues on appeal, which included a higher initial rating for CABG with constant irregular sinus bradycardia.  Also, information was solicited regarding the functional impact the Veteran's heart disability had on his daily life and employment, to include a description of the nature and severity of the symptoms associated with such disability.  The Veteran's representative also argued that a higher rating for this disability was warranted based upon the information provided in the private DBQ reports previously of record.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  Id. at 497.  Moreover, the hearing discussion did not reveal any additional outstanding evidence necessary for the adjudication of such issue.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim decided herein.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record. 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis, supra at 430 (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.  

III.  Initial Rating Claim

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. 
§ 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  As in the instant case, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id. at 126.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disability.  38 C.F.R. § 4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

The Veteran's CABG with constant irregular sinus bradycardia is rated as 30 percent disabling effective August 31, 2010, under 38 C.F.R. § 4.104, Diagnostic Code 7018-7017.  In the selection of code numbers assigned to disabilities, injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  With diseases, preference is to be given to the number assigned to the disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen.  38 C.F.R. § 4.27.  The hyphenated diagnostic code in this case indicates that implantable cardiac pacemaker under Diagnostic Code 7018 is the service-connected disorder and coronary bypass surgery under Diagnostic Code 7017 is a residual condition.  He was also assigned a 100 percent rating from December 19, 2012, to February 28, 2012, following the implantation of his pacemaker.

Implantable cardiac pacemakers are rated 100 percent disabling for two months following hospital admission for implantation or re-implantation.  Thereafter, they are rated as supraventricular arrhythmias (Diagnostic Code 7010), ventricular arrhythmias (Diagnostic Code 7011), or atrioventricular block (Diagnostic Code 7015), with a minimum 10 percent disability rating.   38 C.F.R. § 4.104, Diagnostic Code 7018.

Coronary bypass surgery is rated a 100 percent disabling for the three months following hospital admission for surgery.  Thereafter, a 30 percent rating is warranted for a workload of greater than five METs but not greater than seven METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray.  A 60 percent rating is warranted for more than one episode of acute congestive heart failure in the past year, or workload of greater than three METs but not greater than five METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating is warranted for chronic congestive heart failure, or when a workload of three METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, Diagnostic Code 7017. 


One MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2). 

Supraventricular tachycardia that manifest by permanent atrial fibrillation (lone atrial fibrillation), or; one to four episodes per year of paroxysmal atrial fibrillation or other supraventricular tachycardia documented by ECG or Holter monitor.  A 30 percent rating is assigned for paroxysmal atrial fibrillation or other supraventricular tachycardia, with more than four episodes per year documented by ECG or Holter monitor.  38 C.F.R. § 4.104, Diagnostic Code 7010.

Ventricular arrhythmias that manifest as sinus node dysfunction are assigned a 100 percent rating for an indefinite period from the date of hospital admission for initial evaluation and medical therapy for a sustained ventricular arrhythmia or; for indefinite period from date of hospital admission for ventricular aneurysmectomy, or; with an automatic implantable cardioverter-defibrillator (AICD) in place.  The Note to the Diagnostic Code indicates that six months following discharge, the appropriate disability rating shall be determined by mandatory VA examination.  A 30 percent rating is warranted for a workload of greater than five METs but not greater than seven METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray.  A 60 percent rating is warranted for more than one episode of acute congestive heart failure in the past year, or workload of greater than three METs but not greater than five METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating is warranted for chronic congestive heart failure, or when a workload of three METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. 4.104, Diagnostic Code 7011.

Atrioventricular blocks that manifest as a workload of greater than five METs but not greater than seven METs results in dyspnea, fatigue, angina, dizziness, or syncope; or there is evidence of cardiac hypertrophy or dilatation on EKG, ECG, or x-ray warrants a 30 percent rating.  More than one episode of acute congestive heart failure in the past year; a workload of greater than three METs but not greater than five METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of 30 to 50 percent warrants a 60 percent rating.  Chronic congestive heart failure, or workload of three METs or less results in dyspnea, fatigue angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent warrants a 100 percent rating.  38 C.F.R. § 4.104, Diagnostic Code 7015.

The Veteran contends that his CABG with constant irregular sinus bradycardia results in symptomatology that more nearly approximates a rating in excess of 30 percent.  Specifically, he alleges that a higher rating is warranted due to his recorded METs levels and his diagnosis of congestive heart failure.  During the February 2016 hearing, the Veteran testified that he had been diagnosed with congestive heart failure after the implantation of the pacemaker.

A March 2012 VA examination indicates that the Veteran had undergone a CABG in October 2008.  A history of a myocardial infarction, congestive heart failure, a heart valve condition, infectious cardiac conditions, pericardial adhesions supraventricular tachycardia, atrioventricular block or ventricular arrhythmia were not found.  Physical examination revealed a regular heart rhythm and constant irregular sinus bradycardia.  An accompanying echocardiogram revealed cardiac hypertrophy and cardiac dilatation while an accompanying electrocardiogram (EKG) revealed irregular sinus bradycardia and a LVEF of 65 percent.  Interview-based METs test revealed that METs greater than five but less than seven results in dyspnea and fatigue.

A December 2012 private discharge summary indicates that the Veteran had a Medtronic dual-chamber pacemaker implanted.  Angina was denied.  It was noted that testing conducted in October 2012 had revealed ejection fraction of 55 percent.

An August 1, 2013 heart conditions DBQ report indicates that the Veteran's treatment plan included taking continuous medication for his diagnosed heart conditions.  He was noted to have undergone surgery to implant a cardiac pacemaker in December 2012 and that he suffered from chronic congestive heart failure.  Diagnostic exercise testing was not conducted and there was no evidence of cardiac hypertrophy or dilation.  LVEF was noted to be 55 percent based upon February 2013 testing.

A June 2014 heart conditions DBQ report indicates that the Veteran's treatment plan included taking continuous medication for the diagnosed condition.  It was noted that he did not have congestive heart failure.  Diagnostic exercise testing revealed greater than three but less than five METs with dyspnea and fatigue based on exercise testing conducted prior to the Veteran's October 2008 CABG.  LVEF was found to be 65 percent based on testing conducted in February 2011.

A July 2015 heart conditions DBQ report indicates that the Veteran's treatment plan included taking continuous medication for the diagnosed condition.  He was noted to suffer from chronic congestive heart failure.  Diagnostic exercise testing was not conducted.  The provider noted that exercise testing was last conducted in April 2015 and that it showed METs level of between one and three with dyspnea, fatigue, and angina.  There was no evidence of cardiac hypertrophy or dilation.  LVEF was noted to be between 50 and 55 percent on testing conducted in June 2015.

Based on the foregoing, the Board finds that, prior to August 1, 2013, the Veteran is not entitled to an initial rating in excess of 30 percent for his CABG with constant irregular sinus bradycardia.  However, as of August 1, 2013, the Board finds that the criteria for a 100 percent rating for such disability are met.

As an initial matter, the Board notes that, with regard to Diagnostic Code 7018, the Veteran has been assigned a 100 percent rating for two months following his hospital admission for implantation of his cardiac pacemaker from December 19, 2012, to February 28, 2012.  Subsequently, he has been assigned a 30 percent rating under Diagnostic Code 7017.  With regard to Diagnostic Code 7010, the Board notes that there is no evidence that the Veteran has supraventricular tachycardia.  Additionally, with regard to Diagnostic Code 7011, the Board notes that there is no evidence that the Veteran has a ventricular arrhythmia, much less an implantation of an AICD.  Similarly, as relevant to Diagnostic Code 7015, the Veteran does not have an atrioventricular block.  Therefore, the provisions of such Diagnostic Codes are inapplicable.  Rather, as noted, the Veteran's heart disability is currently rated pursuant to Diagnostic Code 7017 referable to coronary bypass surgery.

In this regard, for the period prior to August 1, 2013, the Board finds that an initial rating in excess of 30 percent is not warranted for the Veteran's CABG with constant irregular sinus bradycardia under Diagnostic Code 7017.  Specifically, during such period, the evidence shows that his heart disability manifested as METs greater than five but less than seven resulting in dyspnea and fatigue, with cardiac hypertrophy and cardiac dilatation, and a LVEF of 55 to 65 percent, without congestive heart failure, LVEF of 30 to 50 percent, or a workload of greater than three METs but not greater than five METs resulting in dyspnea, fatigue, angina, dizziness, or syncope.  

The March 2012 DBQ indicated that a workload of greater than five METs but less than seven resulted in dyspnea and fatigue.  Such also noted the presence of constant irregular sinus bradycardia as well as cardiac hypertrophy and cardiac dilatation.  However, testing completed in February 2011 and March 2012 revealed a LVEF of 65 percent and testing in February 2013 revealed a LVEF of 55 percent.   Furthermore, the record was negative for, and the Veteran has not alleged, congestive heart failure, permanent atrial fibrillation, episodes of paroxysmal atrial fibrillation or other supraventricular tachycardia, LVEF of 30 to 50 percent, or a workload of greater than three METs but not greater than five METs resulting in dyspnea, fatigue, angina, dizziness, or syncope.  As such, he is not entitled to a rating in excess of 30 percent for the period prior to August 1, 2013.

In reaching such conclusion, the Board is cognizant that the June 2014 heart conditions DBQ indicated that exercise testing revealed greater than three but less than five METs with dyspnea and fatigue based on exercise testing conducted prior to the Veteran's October 2008 CABG.  However, there is no indication that, following such surgery, or during the appeal period from August 31, 2010, to August 1, 2013, that the Veteran's METs have been less than five.  Consequently, a higher rating prior to August 1, 2013, is not warranted.

For the appeal period beginning on August 1, 2013, the Board finds that a 100 percent rating for CABG with constant irregular sinus bradycardia is warranted.  
Although the Veteran was noted to not suffer from congestive heart failure in the June 2014 DBQ report, he was found to have chronic congestive heart failure in the August 2013 and the July 2015 VA DBQ reports.  In light of the conflicting reports, the Board will resolve doubt in favor of the Veteran and find that his heart disability manifests as chronic congestive heart failure as of August 1, 2013.  Furthermore, while the Veteran testified during his February 2016 hearing that he was diagnosed with congestive heart failure following his December 2012 surgery to implant his pacemaker, he did not specify the date of diagnosis.  Moreover, August 1, 2013, is the first date the clinical evidence of record establishes that he suffers from chronic congestive heart failure.  Consequently, a 100 percent rating is warranted under Diagnostic Code 7107 beginning August 1, 2013.

The Board has considered whether staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected for CABG with constant irregular sinus bradycardia and has assigned a staged rating herein in reflection of the increased disability picture as of August 1, 2013.  However, the Board finds that his symptomatology has been stable for the disability throughout each stage in the appeal.  Therefore, assigning further staged ratings beyond those assigned herein for the disability is not warranted.

In making its determinations in this case, the Board has carefully considered the Veteran's and his spouse's contentions with respect to the nature of his service-connected disability at issue and notes that their lay testimony is competent to describe certain symptoms associated with his heart disability.  The Veteran's history and his and his spouse's symptom reports have been considered, including as presented in the medical evidence discussed above, and have been contemplated by the disability ratings for which the Veteran has been found to be entitled to by the Board.  Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of the service-connected disability at issue.  As such, while the Board accepts the Veteran's and his spouse's testimony with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the service-connected condition at issue.

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected for CABG with constant irregular sinus bradycardia with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which each such disability is rated.  In this regard, his assigned ratings contemplate the presence of cardiac hypertrophy or dilation, and congestive heart failure as well as his LVEF.  Moreover, to the extent that the Veteran's heart disability results in functional impairment associated with his daily activities, such is contemplated by the rating criteria's use of METs, which addresses the extent of his ability to perform physical activities. 

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.    However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture for the disability.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted   Thun, supra; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

For the foregoing reasons, the Board finds that a 100 percent rating for CABG with constant irregular sinus bradycardia as of August 1, 2013 is warranted.  No other higher or separate ratings are warranted.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against other higher or separate ratings, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

The appeal as to the claim of entitlement to an initial rating in excess of 10 percent for bilateral hearing loss is dismissed.

For the appeal period prior to August 1, 2013, an initial rating in excess of 30 percent for CABG with constant irregular sinus bradycardia, exclusive of the period where a total evaluation has been assigned from December 19, 2012, to February 28, 2013, is denied.

For the appeal period beginning on August 1, 2013, an initial 100 percent rating for CABG with constant irregular sinus bradycardia is granted, subject to the laws and regulations governing payment of monetary benefits.


REMAND

As noted in the Introduction, the issue of entitlement to a TDIU due to service-connected CABG with constant irregular sinus bradycardia prior to August 1, 2013, has been raised by the record.  In this regard, the Veteran testified during his February 2016 hearing that he was unable to work in any capacity due to the severity of his service-connected CABG with constant irregular sinus bradycardia.  A March 2012 VA examiner opined that this disability did not impact the Veteran's ability to work but provided no rationale or explanation for this opinion.  Moreover, the examiner did not address all of the Veteran's functional impairments in terms of his past work history.  The Board notes that, while it is granting a 100 percent rating for this disability effective August 1, 2013 herein, service connection for this disability had been effective August 31, 2010.  Therefore, entitlement to a TDIU from August 31, 2010 to August 1, 2013 must be considered.

Therefore, on remand, an examiner should be requested to provide a retrospective opinion regarding the functional impairment resulting from the Veteran's service-connected disability on his ordinary activity, to include his employability, prior to August 1, 2013.  38 C.F.R. § 4.10; Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).   In this regard, the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator.  38 C.F.R. § 4.16(a); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  Furthermore, the duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the time period being rated.  See Chotta v. Peake, 22 Vet. App. 80 (2008); see also Vigil v. Peake, 22 Vet. App. 63 (2008) (holding that the duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the time period being rated).

Moreover, on remand, the Veteran should be provided VCAA notice regarding the information and evidence necessary to substantiate a TDIU claim, and be requested to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability). 


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Furnish the Veteran a VA Form 21-8940 to enable him to file a formal application for a TDIU and provide VCAA notice explaining what is needed to support a claim for a TDIU due to his service-connected disability.

2.  The claims file should be referred to an appropriate medical professional to assess the functional effects of the Veteran's service-connected CABG with constant irregular sinus bradycardia on his ordinary activities, to include his employability, for the period prior to August 1, 2013.  

In this regard, the examiner should provide a full description of the effects the Veteran's service-connected CABG with constant irregular sinus bradycardia had on his ordinary activities, to include his employability, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities, for the period from August 31, 2010, to August 1, 2013.

All opinions expressed should be accompanied by supporting rationale.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


